Filed 7/1/14 In re Juan C. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re JUAN C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,                                                                                F068611

         Plaintiff and Respondent,                                            (Super. Ct. No. JJD067305)

                   v.
                                                                                         OPINION
JUAN C.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Hugo Loza,
Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
         Kristen Owen, under appointment by the Court of Appeal, for Plaintiff and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Peña, J. and Sarkisian, J.†
†     Judge of the Superior Court of Fresno County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
          It was alleged in a juvenile wardship petition that appellant, Juan C., a minor,
committed theft by acquiring or retaining possession of access card account information,
with intent to defraud (Pen. Code, § 484e, subd. (d)), a felony. The petition was
subsequently amended to allege, instead, a single count of petty theft (Pen. Code, §§ 484,
488), a misdemeanor. Appellant admitted that allegation, and at the subsequent
disposition hearing, the juvenile court adjudged appellant a ward of the court, placed him
on formal probation and ordered, inter alia, that he reside in the custody of his parents
and that he pay victim restitution in the amount of $867.39.
          Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.)
Appellant has not responded to this court’s invitation to submit additional briefing. We
affirm.
          According to the report of the probation officer, records of the Porterville Police
Department indicate the following. The victim is appellant’s uncle. The victim told
police that appellant had been using his bank card to make online purchases without his
(the victim’s) permission. Appellant, when confronted by his uncle, admitted to making
several unauthorized purchases online. The victim estimated his total loss to be $867.39.
          Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                        DISPOSITION
          The judgment is affirmed.




                                                2